Citation Nr: 1442894	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1996. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In March 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

In July 2010 and January 2014 the appeal was remanded for additional development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

For the reasons explained below, the claim for service connection for a right shoulder disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that a diagnosed right knee disability has not been shown during the course of the appeal.

2.  The most probative evidence of record indicates that a diagnosed left knee disability has not been shown during the course of the appeal.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The requirements for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in May 2006, July 2007, May 2008, and March 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claims were readjudicated in the June 2014 supplemental statements of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board and presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited with respect to the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Concerning the duty to assist, the Veteran's service personnel records, service treatment records, and available private and VA treatment records have been obtained.  In addition, the Veteran was provided with VA examinations in connection with the claims.  

The Board also notes that actions requested in the prior remands have been undertaken.  Pursuant to the 2010 remand the Veteran was afforded VA examinations during which no objective pathology was found.  The January    2014 remand, in pertinent part, again requested VA examinations to evaluate the claims.  The examiner was asked to conduct all indicated tests and studies, to include contemporaneous radiographic studies and range of motion testing.  The Board notes that the VA examination report in April 2014 did not include knee    x-rays.  In this regard, the examiner explained that diagnostic testing was not clinically indicated because the Veteran reported no relevant symptoms and examination of the knees revealed no pathology.  Instructions pertinent to the claims being decided also included attempting to obtain relevant private treatment records.  The Veteran was asked to provide completed authorization forms in    July 2010 and March 2014 to obtain any outstanding records; however, no authorization forms were provided by the claimant.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one- way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").  Accordingly, as the VA examiner explained why x-ray testing was not medically indicated and the Veteran did not provide the requested authorization forms, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed bilateral knee pain due to injuries and wear and tear from physical activity during his lengthy military career.  

The Veteran's service treatment records reflect that he was seen in March 1984 for left knee abrasions sustained in a motor vehicle accident.  In October 1992, he had treatment for right knee pain with onset while playing tennis.  The clinician's assessment was medial collateral ligament strain.  On separation from service in August 1996, the Veteran denied a history of knee problems and clinical examination of the lower extremities revealed no abnormalities.  

After service, the Veteran underwent a VA examination in August 2010.  Range of motion of the knees was normal from 0-140 degrees.  There was no instability, crepitus, click, snap, or other abnormalities of the knees.  There was no pain following repetitive motion.  The examiner found no objective right knee or left knee pathology, and a diagnosis pertaining to either knee was, therefore, not rendered. 

On VA examination in April 2014, the examiner noted the Veteran's report of onset of right and left knee conditions in service.  The examiner noted that the service treatment records showed that the Veteran was evaluated in March 1984 for his left knee and the diagnosis of left knee abrasion status post motor vehicle accident.  The examiner also noted that in October 1992 the Veteran was seen for right knee pain of three days' duration and an assessment of right medical collateral ligament strain was recorded.  The VA examiner determined that these complaints were transient in nature and there was no objective evidence of chronicity, with no mention of right or left knees as an issue and a normal examination.  

VA treatment records dating from 2006 through May 2014 are negative for a diagnosed knee disability. 

The 2014 VA examiner found no objective evidence of a right or left knee disability on physical examination, and gave an assessment of normal right and left knee examination.  The examiner indicated that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  This opinion was rendered following claims file review, to include the service treatment records, and examination of the Veteran.  The examiner addressed the Veteran's contentions and explained why x-ray studies were not indicated.  This opinion is entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Significantly, there is no medical evidence of record showing a diagnosis of a right or left knee disability during the appeal period, and there is no competent medical opinion that contradicts the VA examiners' findings.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

To the extent that the Veteran may complain of symptoms he attributes to right and left knee disabilities, complaints of symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Although the VA examiner in August 2010 noted the Veteran's report of knee swelling and stiffness, physical examination did not reveal objective findings to support a diagnosis pertaining to the right or left knee on that examination or on the 2014 VA examination.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board recognizes the Veteran's contention that service connection should be granted for right and left knee disabilities.  As a layperson, however, he is not competent to provide an opinion requiring medical knowledge, such as a diagnosis of a knee disability.  Jandreau, supra.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In summary, the most probative evidence of record indicates that the Veteran has not been diagnosed with a left or right knee disability during the course of the claim.  Accordingly, the preponderance of the evidence is against the claims for service connection for a left or right knee disability and the claims are denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disability is denied. 

Service connection for a left knee disability is denied. 


REMAND

The Veteran contends that he developed episodic right shoulder pain in service as due to wear and tear from physical activity during his lengthy military career.  

Service treatment records reflect that he was seen in April 1990 for tenderness in the right shoulder.  He denied a history of trauma.  X-rays were negative for fracture or dislocation.  No neurological condition associated with the complaints was noted and he exhibited good circulation in the right upper extremity.  The examiner diagnosed soft tissue injury.  The Veteran reported back to the clinic three days later with no improvement.  He was prescribed medication for rotator cuff tendonitis.  His service treatment records also reflect complaints of right shoulder pain on several occasions.  In an August 1996 report of medical history, the Veteran endorsed painful or "trick" shoulder and arthritis, bone or joint problems.  He reported right shoulder pain after physical exercise.  On examination, the upper extremities were clinically evaluated as normal.    

A February 2014 VA treatment report noted the Veteran complaining of right shoulder pain for many years but with recent worsening.  Following physical examination, the Veteran was diagnosed with right rotator cuff tendinitis.

The Veteran underwent a VA shoulder examination in April 2014.  At that time the examiner noted the right shoulder complaints and findings recorded in the service treatment records, to include "rotator cuff tendonitis", but determined that that condition was transient in nature.  The examiner noted that x-rays taken at that time revealed no abnormalities.  The examiner further noted that while on August 1996 separation examination the clinician noted the Veteran's report of pain in the shoulders with physical activity, the condition was not considered disabling and examination of the shoulder was normal.  The examiner stated there was no evidence of chronicity during service or following service and that 17 years after discharge from military service, at age 68, osteoarthritis was noted on the February 2014 x-rays.  The examiner indicated such finding was the natural aging process for a 68 year old gentleman.  

In a May 2014 orthopedic consult, the Veteran denied any specific injury to the shoulder but felt that physical training and tennis during the latter part of his service career contributed to the pain.  Following examination and radiographic studies, the clinician diagnosed impingement syndrome, subacromial bursitis and acromioclavicular degenerative joint disease of the right shoulder.  

As the VA treatment records show the Veteran with right rotator cuff tendonitis, the same condition diagnosed during service, as well as several diagnoses other than osteoarthritis, the Board finds that an addendum opinion is needed. 

Accordingly, the issue is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the April 2014 VA should examination, if available.  The examiner should review the claims file and the electronic VA treatment records.  If that examiner is no longer available, the review should be conducted by another physician.  If another examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the records, the examiner should respond to the following:

a. Is the current rotator cuff tendonitis a maturation of the rotator cuff tendonitis treated in service, or otherwise related to service?  Please explain why or why not. 
b. Are impingement syndrome and subacromial bursitis, diagnosed in the May 2014 VA treatment record, at least as likely as not (50% probability or greater) etiologically related to the Veteran's military service, to include the right shoulder complaints therein? Please explain why or why not.

2.  After the development requested above has been completed to the extent possible and any additional development deemed necessary has been accomplished,  the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


